Citation Nr: 1605598	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability, to include arthritis, and if so whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In the June 2013 substantive appeal, the Veteran requested a Travel Board hearing. The Veteran had also previously requested a hearing with a Decision Review Officer. In March and November 2014, written correspondence the Veteran subsequently withdrew his requests for a Travel Board and a Decision Review Officer hearing. 

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right knee disability, to include arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. A July 1966 rating decision denied reopening of a claim of service connection for a right knee disability. The Veteran was notified of his appellate rights but did not appeal or submit new and material evidence during the applicable appellate period.

2. The evidence associated with the claims file subsequent to the July 1966 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right knee disability.


CONCLUSIONS OF LAW

1. The July 1966 rating decision is final. 38 U.S.C.A. §§ 4004(b), 4005(a); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1966). 

2. New and material evidence sufficient to reopen the claim of service connection for a right knee disability has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision to reopen the claim of service connection concerning a right knee disability, no further discussion of the duty to notify and assist is necessary. The underlying service connection claim needs additional development and is addressed in the remand section below. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

In January 1965, the RO denied service connection for a right knee injury finding that the Veteran suffered an acute sprain while in the military from which he recovered without residuals. The Veteran was notified of the decision and of his appellate rights in that same month but did not appeal within one year. The RO last denied reopening a claim of service connection for a right knee disability in July 1966. The RO considered an undated medical statement from Dr. W.J., which indicated the Veteran was seen with pain on motion of the knee, but also noted there were no objective findings to justify the complaint. The Veteran was notified of the decision and of his appellate rights in that same month, but did not submit a notice of disagreement or new and material evidence during the one year appellate period. Therefore, the July 1966 decision became final. 38 U.S.C.A. §§ 4004(b), 4005(a) (1966) (current versions at 38 U.S.C.A. §§ 7104, 7105 (West 2014)); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1966) (current versions at 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)). 

The evidence of record in July 1966 consisted of service treatment records, prior rating decisions, a VA examination and statements from the Veteran. The evidence failed to show a current disability. Evidence associated since the rating decision includes VA treatment records, private treatment records, and VA examination reports. An April 2011 medical record from F.H., D.O., includes diagnoses of right knee torn medial meniscus and minimally developing osteoarthritis of the right knee. 

In this case, new and material evidence sufficient to reopen the claim of service connection for a right knee disability has been received. The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previous unestablished fact of a current disability. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for a right knee disability is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a right knee disability, to include arthritis, is reopened; the appeal is granted to this extent only.


REMAND

The Board finds that additional developmental is required before deciding the Veteran's claim for service connection for a right knee disability. 

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. "Relevant records" to be considered to determine a veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran has consistently reported he was hospitalized in service after injuring his right knee in April 1963. Although the Veteran's service treatment records are of record, inpatient service treatment records are kept separately, and do not appear to have been requested. Current service treatment records (STRs) note the Veteran was hospitalized at Madigan General Hospital, Fort Lewis, Washington from May 9 to May 13, 1963. As it appears that there may be outstanding inpatient service treatment records pertinent to the Veteran's service connection claim for a right knee disability, the Board finds that a remand is necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA medical records dating from April 2013.

2. Request from appropriate sources any outstanding inpatient service treatment records, to include of hospitalization at Madigan General Hospital, Fort Lewis, Washington from May 9 to May 13, 1963.

All actions to obtain records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. 

3.  Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims files since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


